DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection
Claims 1-14 and 16-20 are pending
Claims 1, 16 and 20 were amended
Claim 15 was cancelled
Claims 1-14 and 16-20 are rejected under 35 USC § 101
Claims 1-14 and 16-20 are rejected under 35 USC § 112  

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 9-18-2018

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4-21-2021 and 11-29-2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1, 16, 20, 11, and 12 meet the three-prong test and therefore invokes § 112(f). The words of the claim do not rebut the presumption that the claim limitation is to be interpreted under § 112(f).

Regarding claims 1, 16 and 20
Fourth limitation: The Examiner interprets “the graphical user interface comprising interface elements and means for receiving input for performing financial tasks 
Sixth limitation: The Examiner interprets “dynamically determines which of the interface elements and input receiving means to expose to a user within the graphical user interface to based on an age of the user associated with the virtual account and the user's usage activity history of the virtual account, wherein different interface elements and input receiving means are dynamically exposed to the user” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function 
Seventh limitation: The Examiner interprets “gradually modifies, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different features and input means of the graphical user interface to the user” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function

Regarding claim 20
First limitation: The Examiner interprets “means for receiving information for an actual user account at a financial institution” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function. 
Second limitation: The Examiner interprets “means for creating a virtual account” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function. 
Third limitation: The Examiner interprets “means for linking the virtual account to the actual user account so that the actual user account manages the virtual account” as  invoking 35 U.S.C. §112(f). Consistent with “an apparatus includes a linking module that links a virtual account to an actual user account so that the actual user account manages the virtual account“ of Applicant’s specification, the Examiner is interpreting “means for linking the virtual account to the actual user account” as executed by a linking module.
Fourth limitation: The Examiner interprets “means for presenting a variable a graphical user interface associated with the virtual account on a display of an electronic device” as invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function.
Fifth limitation: The Examiner interprets “means for determining the user's age and the user's usage activity history associated with the virtual account” as  invoking 35 U.S.C. 
Sixth limitation: The Examiner interprets “means for dynamically determining which of the interface elements and input receiving means to expose to a user within the graphical user interface” as  invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function. 
Seventh limitation: The Examiner interprets “means for gradually modifying, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different features” as  invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function.

Regarding claim 11
The Examiner interprets “a payment module that provides means for making payments from the virtual account using a balance in the virtual account, funds for the payments deducted from the actual user account that is linked to the virtual account and actualized in the virtual account balance” as  invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function 

Regarding claim 12
The Examiner interprets “means for making payments from the virtual account comprises one or more of a physical spending card, a virtual spending card, a mobile payment, a digital wallet, and a mobile application” as  invoking 35 U.S.C. §112(f). However, there is no disclosure of corresponding structure that performs the claimed function 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Independent claims 1, 16, 20 and dependent claims 2-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 

The fourth limitation of claims 1, 16 and 20 “the graphical user interface comprising interface elements and means for receiving input for performing financial tasks associated with management of the virtual account” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The sixth limitation of claims 1, 16 and 20 “dynamically determines which of the interface elements and input receiving means to expose to a user within the graphical user interface to based on an age of the user associated with the virtual account and the user's usage activity history of the virtual account, wherein different interface elements and input receiving means are dynamically exposed to the user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The seventh limitation of claims 1, 16 and 20 “gradually modifies, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different features and input means of the graphical user interface to the user” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The first limitation of claim 20 “means for receiving information for an actual user account at a financial institution” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, 

The second limitation of claim 20 “means for creating a virtual account” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The fourth limitation of claim 20 “means for presenting a variable a graphical user interface associated with the virtual account on a display of an electronic device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The fifth limitation of claim 20 “means for determining the user's age and the user's usage activity history associated with the virtual account” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

The sixth limitation of claim 20 “means for dynamically determining which of the interface elements and input receiving means to expose to a user within the graphical user interface” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.



Claim 11 “a payment module that provides means for making payments from the virtual account using a balance in the virtual account, funds for the payments deducted from the actual user account that is linked to the virtual account and actualized in the virtual account balance” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim 12 “means for making payments from the virtual account comprises one or more of a physical spending card, a virtual spending card, a mobile payment, a digital wallet, and a mobile application” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function since the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-14 and 16-20] are patent in-eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-14 and 16-20, the claims recite an abstract idea, of creating a virtual subaccount at a financial institution that is managed by an actual user account.
Independent Claims 1, 16 and 20 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1, 16 and 20 recite apparatus and methods to create a virtual subaccount at a financial institution that is managed by an actual user account.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “creates a virtual account, the virtual account comprising a simulated user account at the financial institution that is managed by an actual user account”; “links the virtual account to the actual user account so that the actual user account manages the virtual account”; and “determines the user's age and the user's usage activity history associated with the virtual account“; belongs to certain methods of organizing human activity under fundamental economic principles or practices as it recites creating a virtual subaccount at a financial institution that is managed by an actual user account (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  Claims 1, 16 and 20 recite: “an actual account module”; “a virtual account module“; “a linking module”; “an interface module”; “presents variable graphical user interface associated with the virtual account on a display of an electronic device, the graphical user interface comprising interface elements and means for receiving input for performing financial tasks associated with management of the virtual account”; “dynamically determines which of the interface elements and input receiving means to expose to a user within the graphical user interface to based on an age of the user associated with the virtual account and the user's usage activity history of the virtual account, wherein different interface elements and input receiving means are dynamically exposed to the user in response to the user's age satisfying an age threshold and based on the user's usage activity history associated with the virtual account”; and “gradually modifies, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different features and input means of the graphical user interface to the user and to gradually provide less assistance with using the interface to the user as the user ages and based on the user's usage activity history associated with the virtual account, the different features associated with management of the virtual account “. In addition claim 1 recites: “modules comprise one or more of hardware circuits, programmable hardware devices, and executable code, the executable code stored on one or more non-transitory computer readable storage media”. These additional elements, amount to mere instructions to implement an abstract idea on a computer, or 
Furthermore claims 1, 16 and 20 recite: “receives information for an actual user account at a financial institution “; amount to additional insignificant extra solution activity to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Accordingly the claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two Claims 1, 16 and 20 recite: “an actual account module”; “a virtual account module“; “a linking module”; “an interface module”; “presents variable graphical user interface associated with the virtual account on a display of an electronic device, the graphical user interface comprising interface elements and means for receiving input for performing financial tasks associated with management of the virtual account”; “dynamically determines which of the interface elements and input receiving means to expose to a user within the graphical user interface to based on an age of the user associated with the virtual account and the user's usage activity history of the virtual account, wherein different interface elements and input receiving means are dynamically exposed to the user in response to the user's age satisfying an age threshold and based on the user's usage activity history associated with the virtual account”; and “gradually modifies, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different features and input means of the graphical user interface to the user and to gradually provide less assistance with using the interface to the user as the user ages and based on the user's usage activity history associated with the virtual account, the different features associated with management of the virtual account “. In addition claim 1 recites: “modules comprise one or more of hardware circuits, programmable hardware devices, and executable code, the executable code stored on one or more non-transitory computer readable storage media”. These additional elements, amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
Regarding the additional extra solution elements recited by claims 1, 16 and 20: “receives information for an actual user account at a financial institution“; amount to additional insignificant extra solution activity to the judicial exception specific to data gathering. (refer to MPEP 2106.05(g). Under Step 2B further analysis under well-Accordingly the claims do not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.
Claims 2-14, dependent on claim 1; and claims 17-19 dependent on claim 16; are rejected under 35 U.S.C 101 based on similar rationale as claims 1, and 16 respectively. Additional elements in claims 2-14; and 17-19 do not provide further limitations on claims 1, and 16 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept
Claim 2 dependent on claim 1 and claim 17 dependent on claim 16 merely add to the abstract idea of claims 1 and 16 respectively. By reciting “converts the virtual account to an actual user account at the financial institution” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by converting the virtual account to an actual user account at the financial institution without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 2 dependent on claim 1 and claim 17 dependent on claim 17 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “conversion module” by providing a conversion module to convert the virtual account to an actual user account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 3 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “the actual user account comprises a monetary balance that is used to send and receive funds to/from the virtual account”; and “funds that are recognized in the virtual account remain in the actual user account balance but are not available to a user associated with the actual user account while the funds are recognized in the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by the defining the actual user account as one that 

Claim 4 dependent on claim 1 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 4 recites “presents financial education material within an interface associated with the virtual account”.  This claim amounts to no more than presenting financial education material, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 4 and 5 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “an education module” by providing an education module to present financial education material and analyze usage of the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 5 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “analyzes usage of the virtual account and dynamically selects financial education material to be presented that is relevant to the usage of the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by making analyzing the usage of the virtual account and based on that selecting and presenting relevant financial education material without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 and claim 18 dependent on claim 16 merely adds to the abstract idea of claim 1 and claim 16 respectively. By reciting “provides the monetary value to the virtual account from the actual user account in response to the task being completed”; it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by providing monetary value to the virtual account from the actual user account in response to a completing a task that is presented to the virtual account  without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 and claim 18 dependent on claim 16  merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claims 6 and 18 recite “presents a task within an interface associated with the virtual account, the task comprising a monetary value for completing the task”.  These claims amount to no more than presenting a task within an interface associated with a virtual account, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 6, 7 and 8 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “task module” by presenting a task within an interface and verifying that the task was completed without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 7 dependent on claim 6 merely adds to the abstract idea of claim 1. By reciting “verifies that the task has been completed prior to providing the monetary value to the virtual account, the verification comprising an image of the completed task” it adds to 


Claim 8 dependent on claim 6 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Specifically claim 8 recites “receives a user-defined task and an associated monetary value for completion of the user-defined task from a user associated with the virtual account”; and “receives approval of the user-defined task from a user associated with the actual user account such that the monetary value is provided to the virtual account from the actual user account in response to completion of the user-defined task.”.  This claim amounts to no more than receiving approval of a user defined task, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.

Claim 9 dependent on claim 1 and claim 19 dependent on claim 16 merely adds to the abstract idea of claim 1 and claim 16 respectively. By reciting “allocates at least a portion of a balance in the virtual account to one or more goals, the portion of the balance allocated to the one or more goals deducted from an available balance for the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by allocating at least a portion of a balance in the virtual account to one or more goals without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 9 dependent on claim 1 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea 

Claim 10 dependent on claim 9 merely adds to the abstract idea of claim 1. By reciting “allocates at least a portion of funds that are provided to the virtual account to one or more goals based on one or more rules that a user of the actual user account defines.” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by allocating at least a portion of the funds provided to the virtual account to one or more goals based on one or more rules defined by the user of the user account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 10 dependent on claim 9 amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “allocation module” by providing an allocation module to allocate at least a portion of the balance in the virtual account to one or more goals without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).

Claim 11 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “making payments from the virtual account using a balance in the virtual account, funds for the payments deducted from the actual user account that is linked to the virtual account and actualized in the virtual account balance” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by providing means to making payments from the virtual account from its own balance that are deducted from the actual user account that is linked to the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).



Claim 12 dependent on claim 11 merely adds to the abstract idea of claim 1. By reciting “making payments from the virtual account comprises one or more of a physical spending card, a virtual spending card, a mobile payment, a digital wallet, and a mobile application” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by providing means to making payments from the virtual account through the use of a physical spending card, a virtual spending card, a mobile payment, a digital wallet and a mobile application without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 13 dependent on claim 11 merely adds to the abstract idea of claim 1. By reciting “prompts a user of the actual user account for approval for a payment from the virtual account prior to processing a payment from the virtual account” it adds to the abstract idea of creating a virtual subaccount at a financial institution that is managed by an actual user account by prompting the user of the actual user account to approve a payment from the virtual account prior to processing of payment from the virtual account without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).
Claim 14 dependent on claim 1  amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “wherein the interface elements comprise interactive interface elements for providing hands-on experience with performing the financial tasks associated with management of the virtual account” by providing an interactive interface for the virtual account without adding any additional elements that impose a meaningful limit on the 

Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hanson (US 2014/0129442-A1) teaches: providing a user with a central location that links one or more of the user's financial accounts into a single location for viewing and transacting with any of the one or more financial accounts. As such, the invention provides a facilitated access to one or more user financial accounts from any or all financial institutions consolidated into one source. In addition in teaches providing a system for financial account linkage, allowing for monitoring, viewing, transacting, and transferring funds associated with any of the financial accounts of a user, whereby the monitoring program may be provided to a user via his/her mobile device in an interactive account monitoring/transaction fashion. 
Hanson however does not disclose a) dynamically determining which of the interface elements to expose to a user within the graphical user interface to based on an age of the user associated with the virtual account; b) gradually modifying, over time, a look and functionality of the interface elements presented within the graphical user interface to expose different features of the graphical user interface to the user and to gradually provide less assistance with using the interface to the user as the user ages, the different features associated with management of the virtual account; c) education module that presents financial education material within an interface associated with the virtual account; d) education module that analyzes usage of the virtual account and dynamically selects financial education material to be presented that is relevant to the usage of the virtual account. 
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. (FP 7.37)

Applicant amended independent claims 1, 16 and 20 as posted in the above analysis with additions underlined and deletions as 



Step 2A Prong One: Applicant argues that the amended independent claims 1, 16 and 20 are not directed to certain methods of organizing human activity "under fundamental economic principles or practices as it recites creating a virtual subaccount at a financial institution that is managed by an actual user account", but is instead directed to creating a virtual account that is linked a real user account such that the virtual account can be used as a real account by virtue of the logical link between the accounts, and providing a dynamic interface to manage the virtual account that is dynamically modified over time to account for the user's age and user’s history.

Examiner disagrees. The abstract idea does not include recitation of a graphical user interface that is dynamically adjustable based on the age of the user to allow the user to learn, over time, how to perform financial tasks using their virtual user account. Furthermore although the claims may be innovative, that does not preclude them being classified an abstract idea. Applicant is directed to review the above analysis under step 2A prong one whereby the Examiner maintains that the selected claim recitation belongs to the grouping of to certain methods of organizing human activity under fundamental economic principles or practices as it recites creating a virtual subaccount at a financial institution that is managed by an actual user account (refer to MPEP 2106.04(a)(2)). Accordingly the claim recites an abstract idea. The dynamic interface to manage the virtual account that is dynamically modified over time to account for the user’s age and user’s history are classified as additional elements, amounting to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)).
            
Step 2A Prong Two and Step 2B: Applicant argues that even if the claims were directed to an abstract idea the specific claims would constitute “significantly more” since the claim recites a “practical application”. Applicant goes on to argue  that the invention recited in the independent claims 1, 16 and 20 improves the functioning of the computing technology. In particular, the claimed solution recites an improved graphical user interface that is presented on a display of an electronic device and that is dynamically adjusted to expose certain interface features based on the age of the user, that over time, becomes more efficient, and provides less assistance to the user, as the user becomes more experienced with managing virtual accounts. Furthermore Applicant argues that the claim recites additional claim elements, which taken individually and in 

 Examiner disagrees. As explained under the Step 2A Prong Two and Step 2B analysis, all the listed additional elements amount to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea (refer to MPEP 2106.05(f)). In addition the insignificant extra solution activity to the judicial exception as listed in the analysis do not amount to an inventive concept, particularly when the activity is well understood or conventional (refer to MPEP 2106.05(g) and (see MPEP 2106.05 (d)(II)). Accordingly the claim as a whole does not integrate the abstract idea into a practical application or an inventive concept because it does not impose any meaningful limits on practicing the abstract idea and hence the claims remain rejected under 35 U.S.C. 101.

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-14 and 16-20 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In addition the examiner rejects claims 1-14 and 16-20 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention under 35 USC §112. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408. The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/PIERRE L MACCAGNO/Examiner, Art Unit 3697      

/I JUNG LIU/Primary Examiner, Art Unit 3697